PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/732,381
Filing Date: 2 Jan 2020
Appellant(s): YAMADA et al.



__________________
Sharp Kabushiki Kaisha
Memory-Tech Holdings, Inc.
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed on March 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 10, 2020 from which the appeal is taken is being maintained by the examiner.
(2) Response to Arguments
(a)	In page 5, last paragraph through page 6, paragraph2, In page 2, last paragraph through page 3, paragraph 2 of the Brief, Appellant points out that the claimed invention requires that the first region (which stores type identification), and the second region (which stores content data), are both recorded by a 1-7PP modulation recording method. Appellant also points out that since Ohbi et al. discloses that two different modulation processes are used for a lead-in area and a recordable data storage area, that Ohbi et al. provides no teaching or suggestion that a 1-7PP modulation format could/should have been used to store data in two different storage areas, as claimed.
The Examiner disagrees. In the Final Rejection (dated November 10, 2020), the Examiner relied on the primary reference, Sakai et al. (US 2010/0208558) for teaching a first region having type identification information and a second region having content data, both of which are formed by a common modulation method.
The Board is directed to paragraph 0034 of Sakai et al., which clearly teaches “the train of prepits of the test read region is formed by a modulation method so as to have a linear recording density, the modulation method and the linear recording density being identical to those of the trains of prepits in the second region”. The concept of a common modulation method for the first and second regions is taught and already met by the primary reference (Sakai et al.), even though Sakai et al. is not specific as to what type of modulation method is used.
The missing feature, a 1-7PP modulation recording method, is a very well-known concept, and is taught by several references found during the Examiner’s search. The 
(b)	In page 6, paragraph 3 of the Brief, Appellant argues that Ohbi et al. provides no suggestion that the data storing methods disclosed therein could/should have been applied to data that is recorded by recesses and/or protrusions, since Ohbi et al. discloses magnetic recording while Appellant claims recesses/protrusions (optical reading using playback light).
The Examiner disagrees. As noted above, the Examiner relied on Ohbi et al. solely for its teaching of 1-7PP modulation recording method. This method would have been applicable in any area of digital recording, because it involves processing bits, which is present in any one of magnetic, optical systems, or magneto-optical systems. The Examiner has met the burden of showing the teaching and the motivation for modifying Sakai et al. using this teaching of Ohbi et al. It is irrelevant what Ohbi et al. 
(c)	In page 6, last paragraph through page 7, paragraph 2 of the Brief, Appellant argues that one skilled in the art would have been led away from any modification that would change recording of the U-TOC in EFM format, the Board is again directed to Examiner’s response in items (a) and (b) above. The Examiner relied on Ohbi et al. solely for its teaching of 1-7PP modulation recording method, which is very well-known in the art. It is irrelevant that Ohbi et al. additionally teaches EFM, or that it additionally recites mini-disc systems as examiner did not cite to those portions or use those teachings in the combination of references to formulate the rejection. Therefore the limitations as broadly claimed and interpreted are disclosed by the references for the reasons listed in the previous rejection.
For at least these reasons, the Examiner believes that the combination of references used in the Final Rejection of claim 1 is proper, and that the rejection should be sustained.

Respectfully submitted,
/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688


Conferees:
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688           
                                                                                                                                                                                             /JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.